62654: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62654


Short Caption:HENSON VS. HENSONClassification:Civil Appeal - General - Other


Lower Court Case(s):Washoe Co. - Second Judicial District - DV9202229Case Status:Rehearing Filed


Disqualifications:HardestyPanel Assigned:
					En Banc
					


Replacement:None for Justice Hardesty


To SP/Judge:02/26/2013 / Crowley, MargaretSP Status:Completed


Oral Argument:05/07/2014 at 10:00 AMOral Argument Location:Carson City


Submission Date:05/07/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantKristin E. HensonRichard F. CornellTodd L. Torvinen


RespondentHoward Hale HensonRodney E. Sumpter





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2014OverdueAnswer/RehearingRespondent



14-32741: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/21/2013Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


02/21/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-05441




02/21/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-05445




02/22/2013Filing FeeFiling Fee Paid. $250.00 from Law Offices of Richard F. Cornell.  Check No. 14701


02/26/2013Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Margaret M. Crowley13-05970




03/08/2013Docketing StatementFiled Docketing Statement Civil Appeals.13-07183




03/29/2013Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 20, 2013, at 9:00 a.m.13-09367




06/24/2013Transcript RequestFiled Notice of No Transcript Request.13-18537




07/02/2013Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.13-19463




07/16/2013Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant:  45 days to file opening brief and appendix.13-20841




08/16/2013BriefFiled Appellant's Opening Brief.13-24167




08/16/2013AppendixFiled Appellant's Appendix, Vol I.13-24296




08/16/2013AppendixFiled Appellant's Appendix, Vol II.13-24297




08/16/2013AppendixFiled Appellant's Appendix, Vol III.13-24300




09/12/2013MotionFiled Stipulation and Order to Extend time for Filing Respondent's Reply Brief (NRAP 31 (a)(1)).13-27021




09/12/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: October 15, 2013.13-27016




10/15/2013BriefFiled Respondent's Reply Brief. (Answering Brief)13-30860




10/15/2013AppendixFiled Appendix to Answering Brief.13-30864




10/18/2013AppendixFiled CD-ROM for Appendix. Filed on 10/15/13.


11/15/2013BriefFiled Appellant's Reply Brief.13-34418




11/15/2013Case Status UpdateBriefing Completed/To Screening.


02/24/2014Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.14-05920




02/27/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Wednesday, May 7, 2014, @ 10:00 a.m. for 30 minutes.14-06551




03/28/2014Notice/IncomingFiled Notice of Association of Counsel (Todd L. Torvinen, Esq. is Associating as Counsel for Appellant, Kristin E. Henson with Richard F. Cornell, Esq).14-09846




04/08/2014OtherJustice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal.


04/21/2014Notice/OutgoingIssued Oral Argument Reminder Notice14-12828




05/07/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


10/02/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn1[The Honorable James W. Hardesty, Justice, voluntarily recused himself from participation in the decision of this matter.] Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Gibbons/Pickering/Parraguirre/Douglas/Saitta. 130 Nev. Adv. Opn. No. 79. EN BANC14-32741




10/21/2014Post-Judgment PetitionFiled Petition for Rehearing.Y14-34916




10/21/2014Filing FeeFiling fee paid. E-Payment $150.00 from Todd L. Torvinen.


10/23/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  15 days.14-35387




11/04/2014Post-Judgment PetitionFiled Answer to Petition for Rehearing.Y14-36476